Citation Nr: 1340234	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  09-09 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for degenerative joint disease of the lumbar spine, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975, and from February 1975 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the matter was later transferred to the Roanoke, Virginia RO.  

In January 2011 and October 2012 the Veteran was provided a hearing before a Decision Review Officer (DRO) and the Board, respectively.  Transcripts of the testimony offered at these hearings have been associated with the record.

In December 2012, the Board remanded the matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board remanded this matter in December 2012.  In citing to a June 2011 VA examination report and subsequent addendum reports dated in August 2011 and March 2012, the Board determined that the medical evidence was inadequate to address the etiology of the Veteran's current lumbar spine disability.  In the December 2012 remand, the Board noted the Veteran's history of in-service parachute jumps which were confirmed by his DD Form 214 and receipt of a Parachute Badge award, as well as his report of back pain in and ever since service.  Critically, the Veteran's reports of such back pain in and ever since service are deemed credible.  The Board specifically instructed the RO/AMC to provide the Veteran with an examination to determine the etiology of his current lumbar spine disability, taking into account "particularly the Veteran's history of parachute jumps in service.  In addition, the examiner should indicate whether it is at least as likely as not that the Veteran would not have had his current degenerative joint disease of the lumbar spine "but for" his parachute jumps in service."  

Pursuant to the Board's remand, the Veteran was afforded an examination in February 2013.  Upon review of the claims folder and evaluation of the Veteran, the VA examiner opined that the Veteran's lumbar spine arthritis was less likely than not incurred in or caused by service.  He also found that it was less likely than not (less than 50/50 probability) that the Veteran would have had degenerative joint disease of the lumbar spine but for his parachute jumps in service.  The examiner indicated that there was no evidence in the claims folder that the Veteran injured his spine from a parachute jump.  He cited to an October 1972 record in which the Veteran complained of back pain but noted that there were no further comments by the clinician as to the cause, description, or diagnosis of the issue.  The examiner further noted that there were no other entries related to the spine during service, and in April 1984 the Veteran denied having back issues.  Based on this evidence, the examiner determined that the Veteran did not have a recurrent or chronic back disability in service nor did he injure his back secondary to parachute jumps during service.  The examiner observed that low back pain was common in the general population affecting people of all ages, and that degenerative changes of the spine were common with advancing age.  

The Board finds that February 2013 VA examination report is inadequate.  While the examiner noted the one entry during service related to the spine, the basis for his  opinion is the lack of documented notations of spine problems during service.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Additionally although the examiner noted that the Veteran made parachute jumps during service, he did not take that into account except to point out that there were no injuries from parachute jumps during service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (noting that an examination was found inadequate where the examiner did not comment on the Veteran's report of in-service injury and relied on the lack of evidence in the service treatment records to provide a negative opinion).  As previously noted by the Board, the Veteran is competent and credible to report that he made parachute jumps throughout service and indeed his service records confirm that.  Furthermore, the Veteran is also competent to report that he had lumbar spine problems during and ever since service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A close reading of the 2013 VA examination report does not disclose that the examiner adequately addressed the Veteran's credible report of back pain in and ever since service.  Therefore, on remand, the Veteran must be afforded another examination to determine the nature and etiology of any current lumbar spine disability, taking into account his assertions as to service incurrence and continuity of symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an orthopedic physician for the purpose of ascertaining the etiology of his degenerative joint disease of the lumbar spine.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions including the Veteran's credible report of back pain in and ever since service, and the pertinent medical evidence.  The claims folder, including a copy of the December 2012 remand as well as this remand, should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that degenerative joint disease of the lumbar spine is attributable to service, particularly the Veteran's history of parachute jumps in service and report of having problems with his spine ever since service.  

In addition, the examiner should indicate whether it is at least as likely as not that the Veteran would not have had his current degenerative joint disease of the lumbar spine "but for" his parachute jumps in service.  

As explained above, the examiner is cautioned from focusing his/her opinion on the lack of evidence of spine injuries during service. 

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.

2.  After the development directed above has been completed to the extent possible, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


